            Case 3:20-cv-01035-SI     Document 33       Filed 07/02/20     Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



TUCK WOODSTOCK; DOUG BROWN;                          Case No. 3:20-cv-1035-SI
SAM GEHRKE; MATHIEU LEWIS-
ROLLAND; KAT MAHONEY; JOHN                           TEMPORARY RESTRAINING
RUDOFF; and those similarly situated,                ORDER

                 Plaintiffs,

       V.

CITY OF PORTLAND; and
JOHN DOES 1-60,

                 Defendants.


Matthew Borden, J. Noah Hagey, Athul K. Acharya, and Gunnar K. Martz, BRAUNHAGEY &
BORDEN LLP, 351 California Street, Tenth Floor, San Francisco, CA 94104; Kelly K. Simon,
AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF OREGON, P.O. Box 40585, Portland, OR
97240. Of Attorneys for Plaintiffs.

Naomi Sheffield and Denis M. V annier, Deputy City Attorneys, OFFICE OF THE PORTLAND CITY
ATTORNEY, 1221 SW Fourth Avenue, Room 430, Portland, OR 97204. Of Attorneys for
Defendants.

Michael H. Simon, District Judge.

       Plaintiffs Tuck Woodstock, Doug Brown, Sam Gehrke, Mathieu Lewis-Rolland, Kat

Mahoney, and John Rudoff (collectively, "Plaintiffs") bring this putative class action against the

City of Portland (the "City") and numerous as-of-yet unnamed individual and supervisory



PAGE 1 -TEMPORARY RESTRAINING ORDER
         Case 3:20-cv-01035-SI          Document 33       Filed 07/02/20      Page 2 of 10




officers of the Portland Police Bureau ("PPB") and other agencies allegedly working in concert

with the PPB. As alleged in the Complaint, Plaintiffs seek "to stop the Portland police from

assaulting news reporters, photographers, legal observers, and other neutrals who are

documenting the police's violent response to protests over the murder of George Floyd."

Complaint, ,r 1 (ECF 1). Plaintiffs asse1i that "[t]he police's efforts to intimidate the press and

suppress reporting on the police's own misconduct offends fundamental constitutional

protections and strikes at the core of our democracy." Id. Plaintiffs allege violations of the First

and Fourth Amendments of the United States Constitution and Article I, sections 8 and 26 of the

Oregon Constitution. Plaintiffs request declaratory and injunctive relief and money damages.

Pending before the Court is Plaintiffs' Motion for Temporary Restraining Order and Preliminary

Injunction. ECF 7. The Court has reviewed Plaintiffs' motion and 19 supporting declarations.

Although Defendants have not yet formally appeared in this lawsuit or had sufficient time to file

any responsive documents, on July 1 and July 2, 2020, the Court heard the respective positions

of the parties by telephone conference. For the reasons explained below, Plaintiffs' motion for a

temporary restraining order ("TRO") is granted in part.

                                           STANDARDS

        In deciding whether to grant a motion for TRO, courts look to substantially the same

factors that apply to a court's decision on whether to issue a preliminary injunction. See

Stuhlbarg Int'l Sales Co. v. John D. Brush & Co., 240 F.3d 832, 839 n.7 (9th Cir. 2001). A

preliminary injunction is an "extraordinary remedy that may only be awarded upon a clear

showing that the plaintiff is entitled to such relief." Winter v. Nat. Res. Defense Council, Inc.,

555 U.S. 7, 22 (2008). A plaintiff seeking a preliminary injunction generally must show that:

(1) he or she is likely to succeed on the merits; (2) he or she is likely to suffer irreparable harm in

the absence of preliminary relief; (3) the balance of equities tips in his or her favor; and (4) that


PAGE 2-TEMPORARY RESTRAINING ORDER
         Case 3:20-cv-01035-SI          Document 33        Filed 07/02/20       Page 3 of 10




an injunction is in the public interest. Id. at 20 (rejecting the Ninth Circuit's earlier rule that the

mere "possibility" of irreparable harm, as opposed to its likelihood, was sufficient, in some

circumstances, to justify a preliminary injunction).

        The Supreme Court's decision in Winter, however, did not disturb the Ninth Circuit's

alternative "serious questions" test. See All. for the Wild Rockies v. Cottrell, 632 F.3d 1127,

1131-32 (9th Cir. 2011). Under this test, '"serious questions going to the merits' and a hardship

balance that tips sharply toward the plaintiff can support issuance of an injunction, assuming the

other two elements of the Winter test are also met." Id. at 1132. Thus, a preliminary injunction

may be granted "if there is a likelihood of irreparable injury to plaintiff; there are serious

questions going to the merits; the balance of hardships tips sharply in favor of the plaintiff; and

the injunction is in the public interest." MR. v. Dreyfus, 697 F.3d 706, 725 (9th Cir. 2012).

                                            DISCUSSION

        Plaintiff Tuck Woodstock has been a journalist for seven years. Their work has been

published in the Washington Post, NPR, Portland Monthly, Travel Portland, and the Portland

Mercury. They has attended the George Floyd protests several times as a freelancer for the

Portland Mercury and more times as an independent journalist. When they attended these

protests, they wears a press pass from the Portland Mercury that states "MEDIA" in large block

letters. At all times during police-ordered dispersals, They holds a media badge over their head.

ECF 23, ,r,r 2-3.

        Plaintiff Doug Brown has attended many protests in Portland, first as a journalist with the

Portland Mercury and later as a volunteer legal observer with the ACLU. He has attended the

George Floyd protests on several nights, wearing a blue vest issued by the ACLU that clearly

identifies him as a legal observer, for the purpose of documenting police interactions with

protesters. ECF 9,   ,r,r 1-2.

PAGE 3 -TEMPORARY RESTRAINING ORDER
             Case 3:20-cv-01035-SI        Document 33       Filed 07/02/20     Page 4 of 10




            Plaintiff Sam Gehrke has been a journalist for four years. He previously was on the staff

of the Willamette Week as a contractor. He now is a freelance journalist. His work has been

published in Pitchfork, Rolling Stone, Vortex Music, and Eleven PDX, a Portland music

magazine. He has attended the protests in Portland during the last month for the purpose of

documenting and reporting on them, and he wears a press pass from the Willamette Week.

ECF 10, ,r,r 1-3.

            Plaintiff Mathieu Lewis-Rolland is a freelance photographer and photojournalist who has

covered the ongoing Portland protests. He has been a freelance photographer and photojournalist

for three years and is a regular contributor to Eleven P DX He is listed on its masthead. ECF 12,

,r,r 1-2.
            Plaintiff Kat Mahoney is an independent attorney and unpaid legal observer. She has

attended the Portland protests nearly every night for the purpose of documenting police

interactions with protesters. She wears a blue vest issued by the ACLU that clearly identifies her

as an "ACLU LEGAL OBSERVER." ECF 13, ,r,r 1-2; ECF 26, ,r 3.

            Plaintiff John Rudoff is a photojournalist. His work has been published internationally,

including reporting on the Syrian refugee crises, the "Unite the Right" events in Charlottesville,

Virginia, the Paris "Yellow Vest" protests, and the Rohingya Genocide. He has attended the

protests in Portland during the past month for the purpose of documenting and reporting on them.

While attending the Portland protests, he carries and displays around his neck press identification

from the National Press Photographers Association, of which he has been a member for

approximately ten years. He also wears a helmet that is clearly marked "Press." ECF 17, ,r,r 1-3.

            Plaintiffs and other declarants have submitted evidence of PPB officers targeting

journalists. For example, Tuck Woodstock reports that on several nights, the police have




PAGE 4-TEMPORARY RESTRAINING ORDER
         Case 3:20-cv-01035-SI        Document 33        Filed 07/02/20     Page 5 of 10




announced that any members of the press who remain in a specified area "will be arrested

alongside protesters." ECF 23,, 10. In addition, on June 30, 2020, Ms. Mahoney attended the

protests in North Portland as a legal observer. She wore a blue ACLU-issued vest that clearly

identifies her as a legal observer. Her vest reads "ACLU LEGAL OBSERVER," in big block

letters across the back and smaller lettering on the front. Ms. Mahoney states that a police officer

slammed her in the back with a truncheon, striking her diagonally from the base of her right

shoulder blade to her lower left side, across her spine and ribcage. Another officer ran up to her,

yelled, "MOVE," and shoved her. She stumbled into a protester and had to be helped to her feet,

all while wearing her blue ACLU-issued legal observer vest with the words "ACLU LEGAL

OBSERVER" plainly visible. She adds that she also saw the police chase and attempt to beat two

other legal observers who also were clearly marked as legal observers. ECF 26, ,, 3, 9, 13.

       Declarant Alex Milan Tracy is a journalist with a master's degree in photojournalism. He

reports seeing PPB officers arresting photojournalist Justin Yau and journalists Cory Elia and

Lesley McLay after the arresting officers were informed that these people were credentialed

members of the press. Declarant Tracy adds that the police removed Ms. McLay's press badge

during her arrest. ECF 28, ,, 1, 8-12. Declarant Tracy also reports that in the early hours of

June 16th, he was documenting police officers, when one officer told Mr. Tracy to "get out of

here now" or he would be arrested. According to Mr. Tracy, the officer added, "I don't care if

you're press, get out of here right now." ECF 22,, 12.

       The First Amendment prohibits any law "abridging the freedom of speech, or of the

press[.]" U.S. Const., amend. I. Although the First Amendment does not enumerate special rights

for observing government activities, "[t]he Supreme Court has recognized that newsgathering is

an activity protected by the First Amendment." United States v. Sherman, 581 F.2d 1358, 1361




PAGE 5-TEMPORARY RESTRAINING ORDER
         Case 3:20-cv-01035-SI        Document 33        Filed 07/02/20     Page 6 of 10




(9th Cir. 1978); see Branzburg v. Hayes, 408 U.S. 665, 681 (1972) ("[W]ithout some protection

for seeking out the news, freedom of the press could be eviscerated.").

       As the Ninth Circuit has explained: "Open government has been a hallmark of our

democracy since our nation's founding." Leigh v. Salazar, 677 F.3d 892, 897 (9th Cir. 2012).

Further, "the Supreme Court has long recognized a qualified right of access for the press and

public to observe government activities." Id. at 898. By reporting about the government, the

media are "surrogates for the public." Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555, 573

(1980) (Burger, C.J., announcing judgment); see also Cox Broad. Corp. v. Cohn, 420 U.S. 469,

490-91 (1975) ("[I]n a society in which each individual has but limited time and resources with

which to observe at first hand the operations of his government, he relies necessarily upon the

press to bring to him in convenient form the facts of those operations."). As further described by

the Ninth Circuit, "[w]hen wrongdoing is underway, officials have great incentive to blindfold

the watchful eyes of the Fourth Estate." Leigh, 677 F.3d at 900 (quoting Timothy B. Dyk,

Newsgathering, Press Access, and the First Amendment, 44 STAN. L. REV. 927, 949 (1992)

("[W]hen the government announces it is excluding the press for reasons such as administrative

convenience, preservation of evidence, or protection of reporters' safety, its real motive may be

to prevent the gathering of information about government abuses or incompetence.")).

       Addressing the requirements for granting a temporary restraining order, because

Defendants have not yet entered a formal appearance or had a sufficient opportunity to respond

to the allegations and evidence, it would be unfair at this time for the Court to conclude that

Plaintiffs have shown a substantial likelihood of success on the merits. There is, however,

nothing unfair in the Court recognizing now that Plaintiffs have shown, at the minimum, serious

questions going to the merits. In Press-Enterprise Co. v. Superior Court ("Press-Enterprise IF'),




PAGE 6-TEMPORARY RESTRAINING ORDER
         Case 3:20-cv-01035-SI         Document 33        Filed 07/02/20      Page 7 of 10




478 U.S. 1 (1986), the Supreme Court established a two-part test for right of access claims. First,

the court must determine whether a right of access attaches to the government proceeding or

activity by considering (1) whether the place and process have historically been open to the press

and general public and (2) whether public access plays a significant positive role in the

functioning of the particular process in question. Press-Enterprise II, 478 U.S. at 8-9. Second, if

the court determines that a qualified right applies, the government may overcome that right only

by demonstrating "an overriding interest based on findings that closure is essential to preserve

higher values and is narrowly tailored to serve that interest." Id. at 9 (citation omitted); see also

Leigh, 677 F.3d at 898 (discussing Press-Enterprise II). The public streets historically have been

open to the press and general public, and public observation of police activities in the streets

plays a significant positive role in ensuring conduct remains consistent with the Constitution.

Further, there are at least serious questions regarding the police tactics directed toward

journalists and other legal observers and whether restrictions placed upon them by the PPB are

narrowly tailored.

       Next, anytime there is a serious threat to First Amendment rights, there is a likelihood of

irreparable injury. "[U]nder the law of this circuit, a party seeking preliminary injunctive relief in

a First Amendment context can establish irreparable injury sufficient to merit the grant of relief

by demonstrating the existence of a colorable First Amendment claim." Warsoldier v. Woodford,

418 F.3d 989, 1001-02 (9th Cir. 2005) (quotation marks omitted); see also 1 lA Charles Alan

WRIGHT, FEDERAL PRACTICE & PROCEDURE,§ 2948.1 (2d ed. 2004) ("When an alleged

deprivation of a constitutional right is involved, most courts hold that no further showing of

i1Teparable injury is necessary.").




PAGE 7-TEMPORARY RESTRAINING ORDER
           Case 3:20-cv-01035-SI       Document 33        Filed 07/02/20      Page 8 of 10




       Regarding the public interest, "[c]ourts considering requests for preliminary injunctions

have consistently recognized the significant public interest in upholding First Amendment

principles." Associated Press v. Otter, 682 F.3d 821, 826 (9th Cir. 2012) (quotation marks

omitted). Further, "it is always in the public interest to prevent the violation of a party's

constitutional rights." Melendres v. Arpaio, 695 F.3d 990, 1002 (9th Cir. 2012) (quotation marks

omitted) (granting an injunction under the Fourth Amendment). Finally, because Plaintiffs have

"raised serious First Amendment questions," the balance of hardships "tips sharply in

[Plaintiffs'] favor." Cmty. House, Inc. v. City of Boise, 490 F.3d 1041, 1059 (9th Cir. 2007)

(quotation marks omitted).

       Accordingly, the Court grants in part Plaintiffs' motion for TRO (ECF 7) and Orders as

follows:

                             TEMPORARY RESTRAINING ORDER

        1.     Defendants and their agents and employees, including but not limited to the

Portland Police Bureau and all persons acting under the direction of the Portland Police Bureau

(collectively, "the Police"), are enjoined from arresting, threatening to arrest, or using physical

force directed against any person whom they know or reasonably should know is a Journalist or

Legal Observer (as explained below), unless the Police have probable cause to believe that such

individual has committed a crime. For purposes of this Order, such persons shall not be required

to disperse following the issuance of an order to disperse, and such persons shall not be subject

to arrest for not dispersing following the issuance of an order to disperse. Such persons shall,

however, remain bound by all other laws.

       2.      Defendants and their agents and employees, including but not limited to the

Portland Police Bureau and all persons acting under the direction of the Portland Police Bureau

(collectively, "the Police"), are further enjoined from seizing any photographic equipment,


PAGE 8 -TEMPORARY RESTRAINING ORDER
         Case 3:20-cv-01035-SI         Document 33        Filed 07/02/20      Page 9 of 10




audio- or video-recording equipment, or press passes from any person whom they know or

reasonably should know is a Journalist or Legal Observer (as explained below), or ordering such

person to stop photographing, recording, or observing a protest, unless Defendants are also

lawfully seizing that person consistent with this Order. Police must return any seized equipment

or press passes immediately upon release of a person from custody.

       3.      To facilitate the Police's identification of Journalists protected under this Order,

the following shall be considered indicia of being a Journalist: visual identification as a member

of the press, such as by carrying a professional or authorized press pass or wearing a professional

or authorized press badge or distinctive clothing that identifies the wearer as a member of the

press. These indicia are not exclusive, and a person need not exhibit every indicium to be

considered a Journalist under this Order. The Police shall not be liable for unintentional

violations of this Order in the case of an individual who does not carry a press pass or wear a

press badge or distinctive clothing that identifies the wearer as a member of the press.

       4.      To facilitate the Police's identification of Legal Observers protected under this

Order, the following shall be considered indicia of being a Legal Observer: wearing a green

National Lawyers' Guild issued or authorized Legal Observer hat (typically a green NLG hat) or

wearing a blue ACLU issued or authorized Legal Observer vest.

       5.      The Police may issue otherwise lawful crowd-dispersal orders for a variety of

lawful reasons. The Police shall not be liable for violating this Order if a Journalist or Legal

Observer is incidentally exposed to crowd-control devices after remaining in the area where such

devices were deployed after the issuance by the Police of an otherwise lawful dispersal order.

       6.      In the interest of justice, Plaintiffs need not provide any security, and all

requirements under Rule 65(c) of the Federal Rules of Civil Procedure are waived.




PAGE 9-TEMPORARY RESTRAINING ORDER
        Case 3:20-cv-01035-SI         Document 33        Filed 07/02/20    Page 10 of 10




       7.      This Order shall expire fourteen (14) days after entry, unless otherwise extended

by stipulation of the parties or by further order of the Court.

       8.      The paiiies shall confer and propose to the Court a schedule for briefing and

hearing on whether the Court should issue a preliminary injunction.

       IT IS SO ORDERED.

       DATED this 2nd day of July, 2020, at 4:55 ~



                                                       Michael H. Simon
                                                       United States District Judge




PAGE IO-TEMPORARY RESTRAINING ORDER
